DR. BARBARA THOMPSON, State Superintendent Department of Public Instruction
You have asked for my opinion as to whether cooperative educational service agencies (CESA's) established in ch. 116, Stats., may purchase and own real estate pursuant to sec. 116.03
(10), Stats., as amended by ch. 221, Laws of 1977.
In my opinion the answer is yes.
Section 116.03, Stats., provides:
      BOARD OF CONTROL; DUTIES. The board of control shall: *Page 140
. . . .
      (10) Authorize the expenditure of money for the purposes set forth in this subchapter and for the actual and necessary expenses of the board and agency administrator and for the acquisition of equipment, space and personnel. All accounts of the agency shall be paid by check signed by the chairperson and secretary.
Unquestionably the phrase "acquire space" is sufficiently broad to include acquisitions of real estate. "Space" itself includes lands. "Acquire" is defined by sec. 990.01 (2), Stats., as including acquisition by "purchase, grant, gift or bequest." This definition would enable a CESA to receive a gift of real estate, and the word "grant" definitionally relates to the conveyance of real estate. See, e.g., secs. 990.01 (10) and 706.01 (5), Stats. Had the Legislature intended that a CESA could only acquire "leasehold interests," or other property interests but not a fee interest it could have said so in explicit terms. To ascribe such a limited definition to "acquire" is inconsistent with normal usage of the word and its general definition in sec. 990.01 (2), Stats.
Therefore, I conclude that a CESA may purchase interests in real as well as personal property.
BCL:CDH